ICJ_096_FisheriesJurisdiction_ESP_CAN_1998-12-04_JUD_01_PO_05_FR.txt. 496

OPINION DISSIDENTE DE M. WEERAMANTRY, VICE-PRÉSIDENT

[Traduction]

 

Validité de la réserve canadienne — Interprétation de la réserve — Impor-
tance de la conservation des ressources marines — Les mesures prises à cette fin
doivent être licites — Les allégations de l'Espagne ne sont pas prouvées au stade
actuel — Afin de rejeter la requête pour défaut de compétence à ce stade, la
Cour doit conclure que même si toutes les allégations de l'Espagne sont prou-
vées, la Cour n’est pas compétente — Une telle décision ne peut être prise eu
égard aux allégations de l’ Espagne relatives à des violations de principes fon-
damentaux du droit international — Les Etats acceptant la juridiction de la
Cour ne peuvent récuser l'applicabilité de principes fondamentaux du droit
international — Les affaires trouvant leur origine dans des domaines visés par
l'exception mais comportant des violations de principes essentiels du droit inter-
national ne sont pas couvertes par les réserves — Les Etats n'ont pas toute lati-
tude pour faire toutes les réserves qu'ils souhaitent — Une réserve doit être
interprétée de manière conforme au droit — Toute clause de réserve doit être
interprétée dans le contexte de l'ensemble de la déclaration — La faculté de
Jaire des réserves est un havre juridique ménagé à grand-peine dans un contexte
fait de revendications de souveraineté contradictoires — Bref historique —
Espoir qu'une juridiction consensuelle naitra de l'expérience — Danger d’un
rétrécissement progressif de la juridiction consensuelle — Renforcement du sys-
tème consensuel par une interprétation indépendante des réserves par la Cour —
L’exception canadienne n'a pas un caractère exclusivement préliminaire.

TABLE DES MATIÈRES

Paragraphes
LES QUESTIONS QUI SE POSENT EN L’ESPECE 1-6
OBSERVATIONS PRELIMINAIRES 7-16
LES LIMITES A LA FACULTÉ DES ETATS DE FAIRE TOUTES LES RESERVES QU'ILS
SOUHAITENT 17-22
QUALIFICATION DES ACTIVITÉS RELEVANT À LA FOIS DE LA PARTIE GÉNÉRALE
DE LA DÉCLARATION ET DES RESERVES 23-36
L’INTERPRÉTATION DE LA CLAUSE DE RESERVE DOIT ETRE CONFORME À LA
SIGNIFICATION JURIDIQUE DES TERMES UTILISES 37-42
NECESSITE D’INTERPRETER LES CLAUSES DE RESERVE DANS LE CONTEXTE DE
L'ENSEMBLE DE LA DECLARATION 43-52
EFFETS D’UNE INTERPRETATION INDÉPENDANTE DONNÉE PAR LA COUR SUR
L'INTÉGRITÉ DU SYSTÈME CONSENSUEL | 53-54
LA DOCTRINE QUI A ETE À L'ORIGINE DE LA CRÉATION DE LA CLAUSE FACUL-
TATIVE 55-70
CONCLUSION 71-73

68
COMPETENCE PECHERIES (OP. DISS. WEERAMANTRY) 497
LES QUESTIONS QUI SE POSENT EN L’ESPECE

1. Les questions posées par cette instance amènent à réfléchir à cer-
tains aspects importants de la clause facultative, laquelle est le fondement
de la juridiction contentieuse de la Cour.

2. La Cour est confrontée en l’espèce à la tâche délicate de déterminer
si les questions soulevées par les assertions de l'Espagne doivent ou non
être considérées comme tombant sous le coup de la réserve d) de la décla-
ration canadienne, ou comme relevant de la partie générale de cette
déclaration, qui place sous la juridiction de la Cour «tous les différends
qui s’élèveraient après la date de la présente déclaration, au sujet de situa-
tions ou de faits postérieurs à ladite déclaration».

3. La réserve d) exclut de la juridiction de la Cour

«les différends auxquels pourraient donner lieu les mesures de ges-
tion et de conservation adoptées par le Canada pour les navires
péchant dans la zone de réglementation de l’'OPAN, telle que définie
dans la convention sur la future coopération multilatérale dans les
pêches de l'Atlantique Nord-Ouest, 1978, et l'exécution de telles
mesures».

4. L’Espagne affirme que les actions auxquelles se serait livré le Canada
en haute mer, au-dela de sa zone économique exclusive, constituent une
violation de principes fondamentaux du droit international ayant trait,
notamment, à la liberté de la haute mer, aux droits souverains de l’Es-
pagne, à la sécurité de la navigation et à l’interdiction du recours à la
force, ce dernier principe étant consacré par la Charte des Nations Unies.
Le Canada fait valoir que ses actions relévent de la réserve d) et qu’elles
ne sauraient être examinées par la Cour.

5. La décision prise par la Cour en l’espéce aura donc pour effet d’éta-
blir si de présumées situations de fait pouvant constituer des violations
du droit international et même des violations de la Charte, sont couvertes
par la partie générale d’une déclaration d’acceptation et par conséquent
susceptibles d’un recours judiciaire ou si elles échappent au règlement
judiciaire du fait que la situation ayant donné lieu à la réclamation trouve
son origine dans une activité visée par une réserve.

6. Cette question est cruciale pour l’ensemble du système de la clause
facultative et mérite donc que l’on y réfléchisse de très près, tant du point
de vue de la procédure que d’un point de vue conceptuel.

OBSERVATIONS PRÉLIMINAIRES

7. Avant d’aborder ces questions, je souhaite faire quelques observa-
tions préliminaires concernant certains des arguments qui ont été pré-
sentés à la Cour.

8. Il convient de noter tout d’abord que bien que le Canada ait agi
comme il l’a fait en vertu de certains textes législatifs canadiens, la Cour

69
COMPETENCE PECHERIES (OP. DISS. WEERAMANTRY} 498

peut statuer sur les questions qui se posent dans la phase actuelle de la
procédure sans avoir à se prononcer sur la compatibilité de la législation
canadienne avec le droit international. Il n’est même pas indispensable de
résoudre le problème plus étroit de ’inopposabilité de la législation cana-
dienne à l'Espagne pour trancher les questions dont la Cour est saisie à ce
stade. Dans la présente opinion, je n’aborde donc pas ce problème.

9. En second lieu, l’opinion que j’exprime ici part de l'hypothèse que la
réserve canadienne est parfaitement valide et que le Canada était tout à
fait en droit de l’inclure dans sa déclaration. Ce qui est demandé à la
Cour, c’est d’interpréter cette réserve valide. Des problèmes se posent en
ce qui concerne la mesure dans laquelle l’applicabilité de cette clause peut
être élargie. Je traite plus loin de cet aspect de façon plus détaillée.

10. Il y a eu des cas, dans la jurisprudence de la Cour, où celle-ci a eu
à examiner la portée d’une réserve et ses effets sur l’ensemble de la décla-
ration !. Il peut effectivement y avoir des réserves qui sont contraires à
l’objet même de la clause facultative, et qui l’invalident entièrement. Mais
la réserve canadienne n’entre nullement dans cette catégorie, car le Canada
était tout à fait en droit d’assortir sa déclaration d’une réserve relative à
des mesures de conservation. En la présente espèce, il appartient à la
Cour d'interpréter cette réserve conformément au droit international et
aux règles de droit applicables en matière d’interprétation. Il faut aussi
considérer cette réserve dans le contexte de l’ensemble de la déclaration,
dont elle fait partie intégrante.

11. En troisième lieu, mon opinion se fonde entièrement sur l’idée que
le Canada a incontestablement agi dans le but de conserver des ressources
marines — un objectif auquel le droit international moderne attache la
plus haute importance. Cet objectif est inextricablement lié à des prin-
cipes aussi fondamentaux que celui du patrimoine commun de l’huma-
nité et des droits de la postérité, qu’il importe de renforcer à mesure que
le droit international progresse vers le siècle à venir. Mais il va sans dire
que les actes accomplis dans des buts aussi éminemment louables doivent
être conformes au droit et non faire appel à des procédés contraires à
des principes essentiels du droit international. La Cour ne saurait dans la
phase actuelle se prononcer sur la question de savoir si les mesures prises
par le Canada sont ou non incompatibles avec ces principes fondamen-
taux. Les assertions de l’Espagne à ce sujet ne sont nullement avérées à
ce stade.

12. En quatrième lieu, il convient de souligner que la question qui se
pose à la Cour lors de cette phase préliminaire est celle de savoir si, à
supposer que le bien-fondé de toutes les allégations de l'Espagne se
trouve en fin de compte démontré, la Cour peut en tout état de cause
décider qu’elle n’est pas compétente, eu égard à la réserve. Les actions

! Voir Certains emprunts norvégiens, C.IJ. Recueil 1957, p. 9; Droit de passage sur
territoire indien, exceptions préliminaires, C.LJ. Recueil 1957, p. 125; et Interhandel,
exceptions préliminaires, C.I.J. Recueil 1959, p. 6.

70
COMPÉTENCE PÊCHERIES (OP. DISS. WEERAMANTRY) 499

invoquées incluent le recours illicite à la force, la violation du principe de
la liberté des mers, l’atteinte à la souveraineté de l'Espagne, la mise en
danger de la sécurité du navire espagnol et de son équipage, le recours
unilatéral à des mesures coercitives, des manœuvres de harcèlement de la
part de bateaux patrouilleurs, et l’arraisonnement illicite d’un navire
espagnol. C’est seulement si la Cour peut se déclarer incompétente en
dépit de l’exactitude de ces allégations qu’elle pourra rejeter la requête de
l'Espagne en raison de l’exception préliminaire d’incompétence. Dans le
cas contraire, la Cour devrait reconnaître, conformément au para-
graphe 7 de l’article 79 de son Règlement, que l’exception ne présente pas
un caractère exclusivement préliminaire.

13. Tl est vrai que la juridiction de la Cour est consensuelle. Il est tout
aussi vrai qu'il appartient aux seuls Etats de déterminer s’ils se soumet-
tront ou non à la juridiction de la Cour, et qu’ils ont toute latitude, grâce
aux réserves, pour fixer des exceptions à la portée de cette juridiction?. Il
est tout aussi vrai que d’après la jurisprudence de la Cour, les réserves ne
sauraient être formulées d’une façon qui nuise à la déclaration dont elles
font partie. Ce sont là des lieux communs en droit international. Or la
présente affaire nous amène à nous aventurer hors de ces sentiers battus
afin d'examiner jusqu'où peuvent aller les effets d’une réserve valide, et
de rechercher l'équilibre nécessaire entre l’application de la réserve et
application de la partie générale de la déclaration.

14. Afin de déterminer jusqu'où peuvent aller les effets d’une clause
restrictive, il nous faut examiner divers points de droit. Comment carac-
térise-t-on telle activité qui, tout en tombant sous le coup d’une clause de
réserve, constitue aussi une violation d’obligations internationales élé-
mentaires dépassant très largement les limites bien circonscrites de la
réserve? Faut-il conférer aux termes utilisés dans de telles clauses une
signification conforme au droit international, ou doivent-ils être compris
de manière non restrictive, sans se préoccuper de savoir si les activités
couvertes par la réserve sont ou non incompatibles avec le droit interna-
tional? N’importe quelle mesure, aussi illicite soit-elle, pourrait-elle être
protégée par la réserve pour la simple raison qu’elle relèverait du domaine
d'activité couvert par l'exception?

15. Un autre point à prendre en considération est l’effet que pourrait
avoir sur les Etats le fait de donner à une réserve une interprétation plus
étroite que le plein sens littéral qui lui serait conféré si elle existait par
elle-même et si on la considérait comme un texte distinct. Une telle inter-
prétation entamerait-elle la volonté des Etats d’accepter la juridiction de
la Cour, ce qui compromettrait la viabilité du système de la clause facul-
tative?

2 La possibilité de faire des réserves fut acceptée dans son principe dés 1924, et était si
solidement établie en 1945 que l’on jugea inutile, à la conférence de San Francisco, d’en
faire expressément mention. (Shabtai Rosenne, The Law and Practice of the International
Court, 1920-1996, 1997, vol. II, p. 767-768.)

71
COMPETENCE PÊCHERIES (OP. DISS. WEERAMANTRY) 500

16. Voila des questions qui sont d’une grande importance pour l’en-
semble des activités judiciaires de la Cour, étant donné que bon nombre
de déclarations d’acceptation faites par les Etats comportent effective-
ment des réserves, formulées de manière très diverse. En outre, ces ques-
tions touchent au cœur même de la notion d’acceptation de la juridiction
obligatoire de la Cour, de telle sorte qu’il faut bien réfléchir à la nature
de cette juridiction et aux espoirs que l’on nourrissait lors de sa créa-
tion.

LES LIMITES À LA FACULTÉ DES ETATS DE FAIRE TOUTES LES RESERVES
QU'ILS SOUHAITENT

17. Dès lors qu’un Etat adhère au système consensuel, il est inévitable-
ment tenu de se soumettre aux règles élémentaires du droit international,
et aucun arrangement ne saurait le dispenser de respecter ces règles. A
partir du moment où il est entré dans ce système, les règles du droit inter-
national prennent effet et s’appliquent à la totalité de l’affaire soumise à
la Cour, que l'Etat en soit d’accord ou non. On nous a fait valoir que la
faculté plus large d’abstention totale ou de retrait inclut nécessairement
une faculté moindre. C’est la un argument incontestable, mais qui ne sau-
rait changer le fait que c’est le droit international qui prime dès lors que
l’on a adhéré au système.

18. Il est malheureusement vrai qu’il subsiste de multiples domaines de
l’activité internationale qui ne sont pas encore régis par les règles du droit
international, mais s’il en est un où le droit prime, c’est celui du système
consensuel.

19. Il est à peine besoin de souligner que les principes fondamentaux
du droit international sont pleinement respectés sur l’ensemble de ce ter-
ritoire restreint, et que la faculté naturelle de faire des réserves à l’accep-
tation de la juridiction obligatoire ne saurait aller jusqu’à la possibilité
d’exclure de ce domaine le respect des normes élémentaires du droit inter-
national. Préserver l'intégrité de ce domaine dans les limites duquel le
droit prime, impose à ceux qui y entrent certaines contraintes qui sont de
l'intérêt de tous ceux qui s’y trouvent et qui tendent à préserver l’invio-
labilité du droit international.

20. Il est assez facile de trouver des exemples pour illustrer l’idée selon
laquelle, dès lors qu’il fait partie du système, l'Etat déclarant doit se
conformer aux règles et procédures qui y sont en vigueur. C’est ainsi par
exemple qu'il est un principe consacré qui veut que ce soit à la Cour et
non aux Etats parties au différend de se prononcer sur la compétence de
celle-ci. Le principe selon lequel la compétence de la compétence est du
ressort exclusif de la Cour est bien établi par le Statut de la Cour (art. 36,
par. 6) et par la jurisprudence. Bien plus, l’idée qu’un tribunal interna-

3 Voir par exemple Nottebohm, exception préliminaire, C.L.J. recueil 1953, p. 119.

72
COMPETENCE PÊCHERIES (OP. DISS. WEERAMANTRY) S01

tional a la haute main sur sa propre compétence peut étre considérée
comme un principe fondamental du droit international‘, et ainsi que la
Cour l’a fait valoir dans l’affaire Nottebohm, «le paragraphe 6 de l’article
36 ne fait que consacrer, en ce qui concerne la Cour, une règle toujours
appliquée par le droit international général en matière d’arbitrage inter-
national».

21. De même, c’est à la Cour qu’il incombe de fixer son règlement inté-
rieur et non aux Etats qui comparaissent devant elle. Les parties qui
s'adressent à la Cour doivent en accepter le règlement et s’y soumettre,
car le fait de reconnaître la juridiction de la Cour suppose l’acceptation
de ses règles de procédure et du principe que c’est la Cour et non les
parties qui décide de sa procédure.

22. Ainsi, dès lors que la Cour est saisie d’une question relevant du
domaine de la clause facultative, cette question doit elle aussi être stric-
tement régie par les règles fixées par la Charte des Nations Unies et le
Statut de la Cour. On ne saurait s’y soustraire en formulant des réserves,
quelle que soit la forme qu’on leur donne. Les principes fondamentaux
du droit international priment à l’intérieur de cette enclave protégée et ne
sauraient être remis en cause au gré de l’Etat déclarant.

QUALIFICATION DES ACTIVITÉS RELEVANT À LA FOIS DE LA PARTIE
GÉNÉRALE DE LA DÉCLARATION ET DES RÉSERVES

23. Une question essentielle qui se pose en l’espèce est celle de savoir si
une activité trouvant son origine dans un domaine qui a été exclu de la
juridiction de la Cour peut suivre son cours en allant jusqu’à violer des
principes de la Charte ou des principes fondamentaux du droit internatio-
nal sans pouvoir faire l’objet d’un examen judiciaire au simple motif
qu’elle ressortit au domaine exclu. Par exemple, doit-on considérer que des
incursions sur le territoire d’un autre Etat sont à l’abri de tout recours judi-
ciaire pour la simple raison que l’action de départ trouvait son origine dans
une mesure de conservation? Des actes de violence perpétrés en haute mer
à l’encontre d’un navire battant pavillon d’un Etat souverain sont-ils hors
de portée de l’instance judiciaire au simple motif qu’ils ont pour origine des
mesures d’exécution? Ou bien y a-t-il un moment où, à partir d’une inter-
prétation raisonnable de la réserve, l’applicabilité de celle-ci cesse ou com-
mence d’être douteuse et où l’action considérée peut être vue comme rele-
vant de la partie générale de la déclaration? Serait-il plus raisonnable
d'interpréter une telle clause en disant qu’elle exclut l’examen d’activités
appartenant au domaine exclu, mais non de transgressions allant bien au-
delà de son champ d’application naturel? Ce sont là des questions impor-
tantes qui se posent avec acuité en l’espèce, et qui touchent à l'essence
même de la notion d'acceptation de la juridiction de la Cour.

4 Voir Rosenne, op. cit., p. 846-852.
$ CLS. recueil 1953, p. 119.

73
COMPETENCE PÊCHERIES (OP. DISS. WEERAMANTRY) 502

24. Lorsque, comme c’est le cas en l’espèce, on est en présence d’une
acceptation générale de la juridiction de la Cour assortie d’exceptions
particulières, la partie générale énonce le principe qui sous-tend la décla-
ration, à savoir le principe de la reconnaissance de la juridiction. Cette
partie générale fixe le cadre à l’intérieur duquel la juridiction de la Cour
est acceptée. Elle représente notamment une acceptation du droit inter-
national dans son ensemble et en particulier, de ses normes fondamen-
tales. Les réserves constituent des exceptions à cette juridiction —
exception ratione materiae en l'espèce. Elles ne constituent pas des
exceptions aux normes fondamentales du droit international.

25. Si donc un Etat demandeur affirme qu’un autre Etat a tenté de le
contraindre à se soumettre unilatéralement à sa juridiction pénale en
haute mer, de transgresser le principe fondamental de la liberté de la
haute mer, de violer la norme absolue du droit international qui proscrit
Pemploi de la force, de violer ainsi un principe fondamental de la Charte
des Nations Unies, de transgresser le principe bien établi de la souverai-
neté absolue de l'Etat demandeur, en haute mer, sur les navires battant
son pavillon, de mettre en danger la vie de ses marins au mépris de
conventions universellement acceptées concernant la sauvegarde de la vie
humaine en mer: toutes ces violations présumées de règles fondamentales
du droit international, relevant de la compétence de la Cour en vertu de
la reconnaissance générale de sa juridiction, peuvent-elles être écartées
d'un revers de main en affirmant simplement que toutes ces actions
étaient des mesures de conservation des ressources halieutiques? Les
réserves ne sont pas des trous noirs du système consensuel où le droit
n'aurait plus cours.

26. Il est vrai que la Cour a tout pouvoir pour décider si une action don-
née relève du principe général ou de l’exception particulière. Mais elle se
doit d’exercer ce pouvoir discrétionnaire et non de l’abdiquer au simple
motif qu’il existe une réserve. De plus, lorsqu’elle l’exerce, elle doit le
faire en veillant à bien respecter l’équilibre entre les deux parties de la
déclaration susceptibles d’être invoquées à propos d’une action donnée.

27. Pour illustrer le fait qu’il convient de conserver le sens des propor-
tions en ce qui concerne ces deux aspects et donner un aperçu des valeurs
essentielles qui doivent inspirer le choix à faire entre ces deux éléments,
l'Espagne a proposé à la Cour un exemple évocateur concernant une
réserve hypothétique qui exclurait les différends à caractère commercial.
Une requête concernant l'exploitation commerciale des enfants pourrait-
elle être exclue en vertu d’une telle réserve au motif qu’il s’agirait d’une
«question commerciale» ?$. Ou encore, la Cour pourrait-elle se déclarer
incompétente s'agissant du bombardement ou du torpillage d’un bateau
de pêche au motif qu'il s’agit d’une mesure de conservation des pêches?

28. On peut imaginer une situation comparable où il serait même
porté atteinte à l’intégrité territoriale d’un Etat souverain. Par exemple,

6 CR 98/9, p. 52, par. 35.

74
COMPÉTENCE PÊCHERIES (OP. DISS. WEERAMANTRY) 503

des mesures législatives prises à l’intérieur d’un pays pour protéger un
troupeau d’éléphants se déplaçant de part et d’autres des frontières natio-
nales ne sont évidemment pas applicables sur le territoire d’un autre pays.
Si les gardes chargés de la protection de la faune pénètrent sur le terri-
toire du pays voisin afin de protéger les éléphants et font usage de la force
à l'encontre des ressortissants de ce pays, leur action outrepassera de
toute évidence largement les limites d’une clause de réserve relative à des
mesures de conservation visant à protéger la faune. Il en irait de même de
mesures visant à brouiller les fréquences radio de navires péchant illéga-
lement. On pourrait qualifier une telle intervention de mesure d’exécution
puisqu'elle paralyserait l’activité du navire braconnier. Mais en même
temps, elle enfreindrait toute une série d’obligations contractées par les
Etats en matière de sécurité en mer, de même que certaines obligations
assumées en vertu de divers accords et conventions.

29. Décider que le fait de transgresser des obligations aussi fondamen-
tales a été exclu de la compétence de la Cour en vertu de cette réserve
serait priver la Cour d’une part essentielle de la juridiction que les Etats
intéressés lui ont conférée lorsqu'ils ont fait leur déclaration.

30. J’aborderai ce problème sous un autre angle en faisant observer que
si une clause de réserve précisait expressément que tout acte défini à l’ori-
gine comme une mesure de conservation est exclu de la juridiction de la
Cour même s’il équivaut à un recours illicite à la force à l’encontre d’un
Etat souverain, il n’y a guère de doute qu’une telle clause serait tenue pour
incompatible avec la déclaration. De toute évidence, un résultat qui ne
peut être obtenu par une déclaration expresse ne saurait l’être par une
interprétation juridictionnelle de termes qui ne sont pas exprès, et je ne
crois pas qu’une réserve puisse être interprétée de telle sorte que l’on
aboutisse à un résultat aussi inacceptable. Ainsi que la dit sir Hersch Lau-
terpacht dans l'affaire relative à Certains emprunts norvégiens et s'agissant
d’une autre clause de réserve”, une telle conclusion serait «à la fois nou-
velle et, si elle est acceptée, subversive en droit international»®.

31. Dans certaines circonstances, il peut s’avérer difficile de qualifier
telle conduite qui, tout en relevant à la lettre d’une clause de réserve,
équivaut néanmoins à une violation de principes élémentaires du droit
international d’une telle gravité qu’elle se trouve ressortir aussi à la com-
pétence générale conférée à la Cour en vertu du système consensuel. Mais
il est des situations que l’on peut sans hésiter classer dans l’une ou l’autre
catégorie — par exemple si l’on est en présence d’une violation de la
norme absolue interdisant l'agression. En pareil cas, on sera inexorable-
ment amené à conclure que des parties qui ont consenti à un régime de
conformité avec le droit ne sauraient faire fi des fondements mêmes de ce

7 Réserve qui excluait de la juridiction de la Cour les «affaires qui relèvent essentielle-
ment de la compétence nationale telle qu’elle est entendue par le Gouvernement de la
République française ». ‘

8 CLJ. Recueil 1957, p. 37 (opinion individuelle).

75
COMPETENCE PECHERIES (OP. DISS. WEERAMANTRY) 504

régime auquel elles ont adhéré. A mes yeux, c’est le cas en la présente
espèce, et les faits relèvent manifestement de la partie générale de la
déclaration plutôt que de la réserve particulière.

32. D'une manière générale et non simplement dans le présent contexte,
un Etat ne saurait donc prétendre, sous couvert d’une réserve ayant trait
à un type d’activité spécifié, échapper à l'examen d’actes fondamentale-
ment illicites commis dans le cadre de cette activité.

33. En décider différemment signifierait que si un litige porté devant la
Cour présente un lien même ténu avec l’objet d’une réserve, la Cour
pourrait se priver (et, plus important encore, priver Etat demandeur) de
compétence. Chaque différend a par nature de multiples facettes et si la
Cour décidait qu’en raison d’un lien avec une telle réserve, aussi mince
soit-il, elle se trouve dénuée de juridiction, elle amoindrirait considérable-
ment la compétence qui lui a été conférée au titre de la partie générale de
la déclaration.

34. Dans ce contexte, il y a lieu de se référer aux observations for-
mulées par la Cour dans l’affaire relative au Personnel diplomatique et
consulaire à Téhéran; elle soulignait que:

«aucune disposition du Statut ou du Règlement ne lui interdit de se
saisir d’un aspect d’un différend pour la simple raison que ce diffé-
rend comporterait d’autres aspects, si importants soient-ils »?.

Elle ajoutait:

«si la Cour, contrairement à sa jurisprudence constante, acceptait
une telle conception, il en résulterait une restriction considérable et
injustifiée de son rôle en matière de règlement pacifique des diffé-
rends internationaux» !°.

35. La Cour aura toujours le pouvoir discrétionnaire de décider si telle
situation particulière relève de la clause de réserve ou de la partie générale
de la déclaration. Des réserves «automatiques», ne laissant aucune lati-
tude à la Cour mais prenant effet par elles-mêmes, seraient contraires au
principe selon lequel la Cour est Farbitre ultime en cette matière. Pour
citer un ancien président de la Cour, éminent spécialiste qui écrivait alors
à titre personnel:

«Les arguments selon lesquels une réserve automatique est enta-
chée de nullité sont irrésistibles dès lors qu’il est constaté que celle-ci
tend à s’appliquer sans laisser la moindre parcelle de compétence à la
Cour.»!!

36. Pour ces raisons, il ne me semble pas que des actions trouvant leur
origine dans un domaine d’activité qui a été exclu puissent étre considé-

9 CLJ. Recueil 1980, p. 19, par. 36.

10 Ibid., p. 20, par. 37.

UR. Y. Jennings, «Recent Cases on “Automatic” Reservations to the Optional
Clause», International and Comparative Law Quarterly, vol. 7, 1958, p. 361.

76
COMPETENCE PECHERIES (OP. DISS. WEERAMANTRY) 505

rées comme relevant encore de l’activité exclue lorsqu’elles ont largement
outrepassé les limites de cette activité. La question de savoir si ces limites
ont été franchies ne peut étre tranchée qu’une fois les faits connus; mais
je ne puis souscrire à l’idée que la Cour peut se déclarer incompétente
avant d’avoir établi ces faits, au simple motif que les actions visées par la
réclamation ont trouvé leur origine dans le domaine en question.

L’ INTERPRETATION DE LA CLAUSE DE RESERVE DOIT ÊTRE CONFORME
A LA SIGNIFICATION JURIDIQUE. DES TERMES UTILISES

37. Les Etats bénéficient d’une présomption de bonne foi en ce qui
concerne toutes leurs actions et, partant, en ce qui concerne les déclara-
tions qu'ils font en vertu de l’article 36. En conséquence, pour interpréter
Pintention qui était celle du Canada lorsqu’il a fait sa déclaration, on le
créditera de intention d’utiliser les termes conformément à leur significa-
tion juridique.

38. Une autre façon d’aborder la question est d’appliquer la règle
habituelle en matière d’interprétation, qui veut que lorsque l’on inter-
préte un texte juridique, on en comprend les termes d’une maniére
conforme au droit et non contraire a celui-ci. Les mesures de conserva-
tion et de gestion que le Canada envisageait de prendre doivent donc étre
interprétées comme licites et non comme des mesures allant à l’encontre
du droit. À ce propos, je citerai une observation figurant dans Oppen-
heim's International Law, où est énoncée la règle de droit applicable à
l'interprétation des traités, règle certainement aussi applicable a l’inter-
prétation d’autres textes juridiques internationaux :

«Il est tenu compte de toutes règles pertinentes du droit interna-
tional, non seulement en tant qu’elles constituent le contexte dans
lequel les dispositions du traité doivent être considérées, mais aussi
en partant de l'hypothèse que l'intention des parties n’est pas incom-
patible avec les principes généralement reconnus du droit internatio-
nal, ni avec des obligations contractées envers des Etats tiers en
vertu de traités antérieurs.» !2

D'une manière plus explicite encore, la Cour a fait observer dans
l'affaire du Droit de passage sur territoire indien, à propos de documents
émanant des gouvernements:

«C’est une règle d’interprétation qu’un texte émanant d’un Gou-
vernement doit, en principe, être interprété comme produisant et
étant destiné à produire des effets conformes et non pas contraires
au droit existant.» !*

39. Même sans invoquer des définitions figurant dans des traités, nous

12 R. Y. Jennings et A. Watts, dir. publ., 9° éd., 1992, p. 1275.
B Exceptions préliminaires, C.J. Recueil 1957, p. 142.

77
COMPÉTENCE PÊCHERIES (OP. DISS. WEERAMANTRY) 506

voici donc amenés à interpréter les «mesures de conservation et de ges-
tion» comme des mesures conformes au droit. On se référera utilement à
ce sujet à telles ou telles définitions figurant dans des instruments, comme
celle énoncée à l'alinéa b) du paragraphe 1 de l’article premier de l’Accord
des Nations Unies sur la conservation et la gestion des stocks de poissons
chevauchants de 1995, qui définit expressément les «mesures de conserva-
tion et de gestion» comme

«des mesures destinées à la conservation et à la gestion d’une ou plu-
sieurs espèces de ressources biologiques marines, adoptées et appli-
quées en conformité avec les règles pertinentes du droit international
telles qu’énoncées dans la convention et dans le présent accord» (les
italiques sont de moi).

De telles définitions viennent corroborer la conclusion à laquelle on est
naturellement amené, à savoir que lorsque l’on trouve dans un document
juridique des expressions telles que «mesures de conservation et de ges-
tion», il convient de leur conférer une signification conforme au droit. Dans
une autre publication, par exemple dans une revue scientifique ou relative à
l'environnement, une telle expression pourra fort bien avoir d’autres conno-
tations, mais dans un document juridique solennel émanant d’un Etat, elle
ne peut avoir d’autre signification que compatible avec le droit.

40. Si la conformité au droit est un élément nécessaire de la significa-
tion donnée à cette expression, il est légitime au moins à première vue de
supposer que des allégations de violation d’aspects essentiels du droit de
la mer moderne (tels que la liberté de la pêche et de la navigation et le
principe de la juridiction exclusive de l’Etat sur les navires battant son
pavillon), ainsi que de la norme absolue du droit international proscri-
vant l'emploi de la force, sont des assertions qui, si elles se vérifient, pla-
cent cette affaire hors du champ de la clause de réserve. Que dire alors
d’allégations relatives à une série d’actes précis qui auraient été commis
hors de la zone des 200 milles du Canada, et en particulier du fait qu’un
canon à eau aurait été utilisé et des câbles de chalut sectionnés, actes qui,
aux dires de Espagne, ont mis en danger des vies humaines en mer en
violation des règlements et accords internationaux. Ces actions du Canada
ont d’ailleurs fait l’objet d’une note verbale de la délégation de la Com-
mission européenne au Canada, où celle-ci protestait notamment contre
Parraisonnement d’un bateau dans des eaux internationales par un Etat
autre que l’Etat du pavillon — acte selon elle illégal tant au regard de la
convention de POPANO que du droit international coutumier, et qui
«dépasse de loin la question de la conservation des pêcheries» '*.

41. Je souligne qu'aucun des faits allégués n’a encore été démontré.
Mais aussi longtemps que subsiste la possibilité qu’ils soient établis, il me
semble que la Cour ne peut affirmer qu’elle est manifestement incompé-
tente. Elle pourrait fort bien être amenée à se prononcer dans ce sens

14 Note verbale du 10 mars 1995, mémoire de l'Espagne, annexe 11.

78
COMPETENCE PÊCHERIES (OP. DISS. WEERAMANTRY) 507

lorsque les faits seront connus. C’est alors, et seulement alors, que la
Cour aura la possibilité de se déclarer incompétente pour connaitre de ce
différend. Entre temps, elle doit.se tenir préte a s’en saisir si les conditions
requises sont réunies.

42. Les considérations qui précèdent montrent clairement qu’une in-
terprétation correcte de la réserve veut que celle-ci s’applique aux actes
licites et non aux actes illicites accomplis dans le cadre de mesures de
conservation et d'exécution.

NÉCESSITÉ D’INTERPRETER LES CLAUSES DE RESERVE DANS LE CONTEXTE
DE L’ENSEMBLE DE LA DECLARATION

43. Pour résoudre le probléme qui lui est posé, la Cour doit examiner
de manière équilibrée les deux parties d’un seul et même document. Elle
ne doit pas commettre l’erreur de se concentrer sur la clause de réserve
comme si elle seule contenait des termes à interpréter. La Cour doit inter-
préter l’ensemble de la déclaration, par laquelle le Canada:

«conformément aux dispositions du paragraphe 2 de l’article 36 du
Statut de la Cour, accepte comme obligatoire de plein droit et sans
convention spéciale, sous condition de réciprocité et jusqu’à ce qu’il
soit donné notification de l’abrogation de cette acceptation, la juri-
diction de la Cour en ce qui concerne tous les différends qui s’éléve-
raient après la date de la présente déclaration, au sujet de situations
ou de faits postérieurs a ladite déclaration, autres que:

a) Jes différends au sujet desquels les parties en cause seraient
convenues ou conviendraient d’avoir recours à un autre mode de
réglement pacifique;

b) les différends avec le gouvernement d’un autre pays membre du
Commonwealth britannique des nations, différends qui seront
réglés selon une méthode convenue entre les parties ou dont elles
conviendront ;

c) les différends relatifs à des questions qui, d’après le droit inter-
national, relèvent exclusivement de la juridiction du Canada; et

d) les différends auxquels pourraient donner lieu les mesures de ges-
tion et de conservation adoptées par le Canada pour les navires
péchant dans la zone de réglementation de POPAN, telle que
définie dans la convention sur la future coopération multilatérale
dans les pêches de l’Atlantique Nord-Ouest, 1978, et Pexécution
de telles mesures.» (Les italiques sont de moi.)

44. Dans la présente opinion, j'ai déjà fait valoir que la déclaration
canadienne concerne deux catégories de questions — des questions
d'ensemble ayant trait au droit international général et découlant de
l’assujettissement de «tous les différends » à la juridiction de la Cour, et la
catégorie plus étroite des mesures de conservation et de gestion. Nous
avons déjà observé que si telle ou telle question est susceptible de relever

79
COMPETENCE PECHERIES (OP. DISS. WEERAMANTRY) 508

de l’une et l’autre catégorie, des règles de droit international aussi abso-
lues que la non-agression ou l’inviolabilité des traités ne sauraient tota-
lement échapper à la juridiction de la Cour du seul fait qu’elles ont été
enfreintes sous couvert d’une activité exclue.

45. On en arrive à une conclusion analogue si l’on se réfère au principe
général d'interprétation des documents juridiques qui veut que les clauses
d’un texte ne soient pas examinées isolément, mais dans le contexte général
de la signification et de la portée du texte dont elles font partie. Ensemble,
elles forment un tout indissociable et aucune d’entre elles ne saurait être
mise à part et invoquée aux dépens des autres. S'agissant tout particulière-
ment des clauses de réserve, la Cour a fait observer, dans l’affaire de la Mer
Egée, qu’un «lien étroit et nécessaire ... existe toujours entre une clause juri-
dictionnelle et les réserves dont elle fait l’objet» !. Je m’associe respectueu-
sement au point de vue si bien exposé par la Cour, selon lequel la déclara-
tion générale d’acceptation de la juridiction de la Cour et les réserves dont
elle est assortie sont à considérer comme un tout indissociable.

46. Considérée globalement, l'interprétation selon laquelle des actions
supposant un recours à la force ou la mise en danger de vies humaines
sortent du champ de la déclaration du seul fait qu’elles découlent, à la
lettre, de mesures de conservation et de gestion me paraît contraire au
principe selon lequel il convient d’examiner la déclaration comme un tout
indissociable. Une telle interprétation conférerait à mes yeux une impor-
tance excessive à la clause d’exclusion, de telle sorte qu’elle se trouverait
détachée de son contexte.

47. Vl convient aussi d'évoquer le principe ut res magis valeat quam
pereat, qui a fait l’objet de longs débats lors des audiences. Le principe
selon lequel il faut autant que possible conférer une validité à un docu-
ment n’est pas seulement applicable à la clause de réserve prise isolément,
mais bien à la totalité du texte. L’objet de l’ensemble du document est de
reconnaître la juridiction de la Cour, sous condition de réciprocité, en
toutes matières autres que celles qui ont été spécifiquement exclues.
L'application de ce principe au document pris dans son ensemble suppose
qu’il soit donné effet dans toute la mesure raisonnable à cette intention
générale. Tenir qu’un vaste éventail d’agissements internationaux poten-
tiellement répréhensibles se trouvent exclus de la compétence de la Cour
au simple motif qu’ils ont pour cadre une opération pouvant être décrite
comme une mesure de conservation ou d’exécution équivaut à priver un
document consensuel d’un aspect vital de sa signification. Du point de
vue de l’ensemble du texte, c’est même méconnaître totalement le prin-
cipe ut res magis valeat. Il ne me paraît pas raisonnable de conférer aux
clauses de réserve une portée aussi vaste et exhaustive.

48. Cela étant dit, il convient de souligner qu’une fois que l’on a admis
que les réserves ne sauraient porter sur des actions illicites en droit inter-
national, il subsiste cependant de multiples situations auxquelles la clause

15 Voir Plateau continental de la mer Egée, CI.J. Recueil 1978, p. 33, par. 79.

80
COMPÉTENCE PÊCHERIES (OP. DISS. WEERAMANTRY) 509

de réserve pourrait bel et bien s’appliquer. Même si l’on s’en tient aux
mesures de conservation licites, il est des circonstances qui pourraient
donner lieu à recours judiciaire, par exemple des cas d’abus de droits,
d’absence de proportionnalité, des problèmes de qualification ou de défini-
tion, ou des problèmes ayant trait à la portée de la réserve (par exemple,
s’applique-t-elle uniquement aux bateaux appartenant à des personnes
privées ?). :

49. De plus, aucun droit n'étant absolu, aucune clause de réserve ne
saurait être absolue au sens où elle exclurait toute conduite ayant un rap-
port même lointain avec elle.

50. La Cour a entendu de nombreux arguments au sujet de la signifi-
cation du mot «mesure». Toute action visant à la conservation et à la
gestion peut fort bien être qualifiée de «mesure» prise à cette fin. Mais
cette interprétation doit elle aussi se faire dans l’optique de l’ensemble du
texte et il est concevable que telle action qui est à la lettre une mesure de
ce type relève de la partie générale de la déclaration plutôt que de l’excep-
tion particulière. Même si l’on s’aventure dans le domaine des intentions,
ce serait aller trop loin que d’imputer au Canada le projet d’exclure de la
juridiction qu’il acceptait une violation de principes élémentaires du droit
international ou de faire fi de règles aussi immémoriales que celles rela-
tives à la protection de la vie humaine en mer.

51. Il n’est pas nécessaire de s’attarder sur les arguments nombreux et
habiles qui nous ont été présentés au sujet de questions telles que la
charge de la preuve de la compétence et la présomption de compétence, a
propos desquelles nous avons assez longuement entendu les Parties. Que
cette charge incombe à la partie qui plaide en faveur de la compétence ou
à celle qui cherche à y échapper importe peu. La tâche de la Cour est
d’analyser l’ensemble du document à la lumière d’une interprétation rai-
sonnable et objective, en s’aidant, le cas échéant, des indications appor-
tées par un examen des intentions des parties, lorsque des travaux prépa-
ratoires sont disponibles. Je suis d’avis que cette analyse raisonnable et
objective amènerait à peu près à l’interprétation d’ensemble que j'ai
donnée ci-dessus.

52. De par la nature des choses, il est impossible de déterminer où
s'arrête la portée d’une clause de réserve mais de toute évidence, il est des
cas qui vont manifestement tellement au-delà de son champ d’application
qu'on ne saurait douter qu'elle cesse de s’appliquer et que c’est la partie
générale de la déclaration qui devient applicable. Si les allégations de
l'Espagne se vérifient, il en va ainsi en l’espèce. Il n’y a donc pas violation
du principe ut res magis valeat quam pereat.

EFFETS D’UNE INTERPRETATION INDEPENDANTE DONNEE PAR LA COUR
SUR L’INTEGRITE DU SYSTÈME CONSENSUEL

53. Beaucoup a été dit au cours des débats sur les effets facheux
qu’aurait sur le système de la clause facultative le fait pour la Cour de

81
COMPÉTENCE PÊCHERIES (OP. DISS. WEERAMANTRY) 510

décider que la clause de réserve ne la rend pas incompétente en la pré-
sente espèce. Or, outre le caractère non judiciaire de cet argument, il me
semble que la Cour a pour mission de préserver l'intégrité de sa compé-
tence dans toute la mesure où celle-ci lui a été conférée par le système de
la clause facultative. J’ai fait allusion précédemment à ce domaine de
compétence judiciaire comme à un havre de primauté du droit au sein du
système international. A l’intérieur de cette enclave protégée, il est impor-
tant que les principes du droit l’emportent sans qu'il soit tenu compte de
considérations telles que l’accueil favorable ou défavorable qui pourrait
être réservé aux décisions de la Cour en ce qui concerne sa compétence.

54. On pourrait même faire valoir, au contraire, que le respect des prin-
cipes juridiques à l’intérieur du système est de nature à en renforcer l’inté-
grité et non à l’affaiblir. Il ne me semble pas qu’il soit loisible à la Cour, si
une violation d’un principe de base du droit international est portée à son
attention, de fermer les yeux sur cet acte illicite au motif qu’il relève de la
clause de réserve. Une telle attitude risque bel et bien de porter atteinte non
seulement à l’autorité de la Cour, mais aussi à l'intégrité de l’ensemble
du système du droit international, canevas d’un seul tenant qui ne saurait
être appliqué par morceaux. C’est dans l’étoffe sans accroc du droit inter-
national que s’insère le système de la clause facultative, et c’est dans ce
cadre qu'il convient de considérer le consentement à la juridiction de la
Cour.

LA DOCTRINE QUI A ÉTÉ À L'ORIGINE DE LA CREATION
DE LA CLAUSE FACULTATIVE

55. Je suis d’autant plus convaincu du bien-fondé de la conclusion à
laquelle j’aboutis qu’elle est conforme à la doctrine qui a inspiré la mise
en place de la clause facultative. Une brève digression historique me per-
mettra de placer le problème qui nous occupe dans son contexte général.

56. Le système de la clause facultative, on s’en souvient, a été la réponse
apportée par la communauté internationale, après les terribles épreuves de
la première guerre mondiale, au problème jusqu'alors resté insoluble de
linstauration d’un dispositif pour le règlement judiciaire des différends
internationaux, face au concert de revendications contradictoires des Etats
en matière de souveraineté !$, Ce sont ces intérêts qui avaient fait échec à

16 Après l’échec des tentatives faites aux conférences de la paix de 1899 et de 1907 pour
en arriver à un accord international de ce genre, le Statut de la Cour permanente de Jus-
tice internationale a été adopté par un vote unanime de l’Assemblée de la Société des
Nations le 13 décembre 1920 à Genève, à l’issue de longs débats au cours desquels le
principe même de cette juridiction a failli à de nombreuses reprises être totalement rejeté
(Documents au sujet de mesures prises par le Conseil de la Société des Nations aux termes
de l’article 14 du Pacte et de l'adoption par l’Assemblée du Statut de la Cour permanente,
p. 205).

82
COMPETENCE PECHERIES (OP. DISS. WEERAMANTRY) Sil

toutes les tentatives de mise en place d’une telle juridiction alors que
depuis des siécles et dans de multiples cultures, on y réfléchissait. Enfin,
une formule viable avait été trouvée, dans les termes suggérés par la délé-
gation brésilienne (et en particulier par M. Raoul Fernandes) a la Confé-
rence de la paix, en sorte qu’il devenait possible d’instituer, au milieu de
la cacophonie d’intéréts souverains contradictoires, un havre relative-
ment restreint au sein duquel les différends seraient réglés par une ins-
tance judiciaire supranationale conformément au droit international. On
songe aux paroles prononcées par sir Eric Drummond, Secrétaire général
de la Société des Nations, lors de ouverture solennelle de la Cour per-
manente de Justice internationale, le 15 février 1922: «La route que suit
Phumanité est encore enveloppée de brumes, mais des lueurs percent çà et
la et éclairent le chemin. »!7

57. L’espace judiciaire couvert par la clause facultative était l’un de ces
lieux privilégiés où la lumière de la justice internationale avait enfin percé
les ténèbres.

58. Dans cet espace, une assemblée de juges permanents — et non
des arbitres ad hoc — allaient administrer la justice parmi les nations,
tout comme les tribunaux nationaux administraient depuis longtemps
la justice pour les citoyens des Etats. L'institution, absolument sans
précédent, d’un système judiciaire véritablement international, fut dé-
crit à cette occasion comme «le progrès le plus remarquable que l’huma-
nité dans sa marche ascendante ait réalisé dans le domaine du droit» '$.
Bien que ce dispositif fonctionne maintenant depuis soixante-dix ans
et plus, il est encore dans l’enfance si on le compare à la justice des
Etats qui l’a précédé et dont l'existence remonte a plusieurs milliers
d’années.

59. Jai cité ces déclarations parce que lorsqu’on fait vivre une institu-
tion créée à si grand-peine, on ne doit jamais perdre de vue les idéaux
élevés qui ont présidé à sa naissance. À mesure que cette juridiction se
renforce en s’exerçant, il faut prendre garde à ne pas céder à la tentation
d’en restreindre la portée par des interprétations limitatives, alors que
d’autres interprétations plus conformes à son esprit et à sa vocation sont
également possibles dans le cadre du Statut qui la régit. Selon moi, il
convient de préférer l’interprétation qui est de nature à renforcer cette
juridiction, dès lors que cela est possible au vu des éléments contenus
dans la déclaration de l’Etat qui a consenti à la juridiction.

60. On se souviendra aussi dans ce contexte qu’à l’époque, on nour-
rissait universellement l’espoir que la création de cette instance judiciaire
ne serait que le premier pas vers un élargissement progressif de la juridic-
tion à mesure que l'exercice de celle-ci permettrait d’acquérir de l’expé-
rience. Ainsi que le déclarait le délégué britannique, M. Balfour:

17 CPST. série D n° 2, p. 320.
18 Ces mots sont de M. van Karnebeek, ministre des affaires étrangères des Pays-Bas,
ibid., p. 322.

83
COMPÉTENCE PÊCHERIES (OP. DISS. WEERAMANTRY) 512

«nous sommes convaincus, comme l’ont fait remarquer l’éloquent
orateur qui m'a précédé [M. de Aguero (Cuba)] et d’autres avant
lui, que pour que ce projet réussisse, il faut le laisser se dévelop-
per graduellement. Pour qu’il aboutisse au résultat désiré par ses
auteurs, il faut lui permettre de suivre ce développement naturel qui
est le secret de toutes les réussites permanentes dans les affaires hu-
maines...»!°

M. Bourgeois (France) soulignait:

« Natura non fecit saltus, disait un de nos collégues, en effet, entre
Pétat d’anarchie juridique internationale dans lequel le monde a
vécu jusqu’à présent et l’état d’organisation de la justice interna-
tionale dans lequel nous allons entrer, il y a des transitions néces-
saires. » 20

61. La mise en place de la clause facultative relative à la compétence a
été l’une de ces étapes intermédiaires nécessaires.

62. Je suis conscient qu'il existe deux façons différentes de rechercher
le meilleur moyen de renforçer la confiance dans le système judiciaire
international.

63. Une première conception veut que la Cour fasse preuve d’une extrême
prudence lorsqu'il s’agit pour elle d’établir sa compétence, en écartant toute
situation où, si l’on prend à la lettre la déclaration, on peut estimer que
PEtat considéré n’a pas expressément donné son consentement. En optant
pour cette ligne de conduite, on risque, tout en se fondant de manière tout
à fait légitime sur le principe du consentement, d’appliquer celui-ci de
manière un peu trop littérale et de rogner progressivement sur le domaine,
conquis de haute lutte, de la compétence internationale conférée à la Cour.

64. Selon une autre conception, la Cour doit établir sa compétence
dans la perspective de la responsabilité plus vaste qui lui incombe d’asseoir
plus largement cette compétence, eu égard au droit de l’un et l’autre Etat
de voir la seule cour internationale existante régler leur différend confor-
mément aux principes généraux de la justice internationale — en se fon-
dant bien entendu toujours sur l’existence d’un consentement.

65. Une déclaration peut fort bien se prêter à toute une série d’interpré-
tations possibles, et il me semble que ce serait mieux servir la justice que de
choisir l’acception la plus large lorsqu’elle est compatible avec les termes de
la déclaration. Ainsi comprises, les acceptations de la juridiction offrent à
la Cour le point d'appui qui lui permettra d’étoffer sa jurisprudence et de
renforcer la confiance des Etats dans la portée et la valeur de la justice
internationale. Des décisions tendant à restreindre sa juridiction au stade
où celle-ci est en train de se mettre en place risquent fort d’entraver la crois-
sance de cette jeune pousse pourtant prometteuse qu'est la justice interna-

19M. Balfour (Empire britannique), vingt et unième séance plénière de la première
Assemblée, Documents de la Société des Nations, voir plus haut, p. 247.
20 Ibid., p. 253.

84
COMPÉTENCE PÊCHERIES (OP. DISS. WEERAMANTRY) 513

tionale?! et de dissuader les parties de s’adresser à la Cour pour régler leurs
différends dans des cas où elles pourraient le faire.

66. Aucun de ces principes n’empiète en quoi que ce soit sur le droit
inaliénable de tout Etat souverain de décider de manière entièrement dis-
crétionnaire s’il souhaite ou non entrer dans l’enclave judiciaire créée par
le Statut. Les discussions qui ont entouré l’adoption de cette clause mon-
trent à quel point ses rédacteurs ont pris soin de préserver l’autonomie
des Etats à cet égard, car l'imposition d’une juridiction obligatoire, aussi
limitée fût-elle, apparaissait comme empiétant notablement sur l’autono-
mie des Etats.

67. La structure même du dispositif indique cependant qu’on souhai-
tait préserver la prééminence du droit international à l’intérieur de ce
havre judiciaire dès lors que l’on y était entré. Il était important de garan-
tir à ceux qui y pénétraient que le règne du droit international serait sans
partage dans cette enclave. A plus forte raison, il était hors de question
qu'un Etat se trouvant à l’intérieur du système puisse se dispenser de res-
pecter les normes de la Charte ou les principes fondamentaux du droit
international.

68. Se dégager ainsi des règles du droit international est qualitative-
ment différent du fait d’exclure de la compétence de la Cour certaines
catégories spécifiées de cas ou de domaines d’activité. Se soustraire à la
juridiction en ce qui concerne ces derniers est manifestement possible
pour un Etat, mais non se considérer comme dispensé de respecter les
règles en question.

69. De graves violations du droit international commises à l’occasion
d’une activité particulière peuvent fort bien relever du domaine sur lequel
un Etat a reconnu la compétence générale de la Cour dans sa déclaration.
Cette compétence sera d’autant mieux établie si, comme c’est le cas dans
la déclaration qui nous occupe, la partie générale soumet tous les diffé-
rends qui s’élèveraient après la date de la déclaration à la juridiction de la
Cour. En acceptant l’idée que des actions s’écartant fondamentalement
des règles élémentaires du droit international peuvent échapper à la juri-
diction de la Cour parce qu’elles relèvent aussi, à la lettre, d’une clause de
réserve, la Cour risque de renoncer à une partie de cette compétence
qu’elle a créée pour exercer et qui lui a été conférée à si grand-peine.

70. Le rétrécissement progressif de la compétence de la Cour qui pour-
rait s’ensuivre risque de compromettre les perspectives de son développe-
ment continu, perspectives envisagées lors de sa création. Aïnsi que le
rappelait si éloquemment M. Cardozo à propos de Padministration de la

21 Cf. la déclaration de M. Loder (Pays-Bas) lors de la vingtième séance plénière de la
première Assemblée, le 13 décembre 1920, où le Statut de la Cour permanente de Justice
internationale a été adopté: «La bouture que nous plantons aujourd’hui dans la terre
poussera, se développera, grandira et deviendra un arbre au tronc haut, aux larges
branches et au feuillage épais, à ombre duquel reposeront les peuples. » (Documents de la
Société des Nations, voir plus haut, par. 231.) (M. Loder a par la suite été élu premier
président de la Cour permanente de Justice internationale.)

85
COMPETENCE PECHERIES (OP. DISS. WEERAMANTRY) 514

justice, «l’auberge où l’on s’abrite pour la nuit n’est pas la fin du voyage» ??
et si l’on veut aplanir quelque peu le chemin long et difficile qui nous
sépare du but, à savoir le règlement judiciaire des différends internatio-
naux, il faut que chaque étape offre le meilleur abri judiciaire possible.

CONCLUSION

71. Si l’on se fonde sur l’interprétation de la réserve donnée ci-dessus,
la Cour ne peut pas rejeter la requéte espagnole in limine pour défaut
manifeste de juridiction. Elle n’est peut-étre pas compétente, mais tout
aussi bien, il se peut qu’elle le soit. La question ne pourra étre tranchée
que lorsque l’on saura si les faits en cause relèvent de la partie générale de
la déclaration d’acceptation de la juridiction ou de la clause de réserve.
Tant que ces faits ne sont pas connus, la Cour n’est pas en mesure de
rejeter la requête de Espagne.

72. Est-il nécessaire de le préciser? La procédure qui va s’ensuivre
occasionnera des frais et des délais, car il faudra au préalable enquêter
sur les faits afin de pouvoir déterminer si la Cour est compétente: c’est le
prix à payer pour prendre en l’espèce une décision conforme au droit et à
la justice. Il est vrai que le pouvoir discrétionnaire qu’avait la Cour, au
titre du paragraphe 5 de l’article 62 du Règlement de 1946, de joindre les
exceptions au fond, lui a formellement été retiré; mais le nouveau prin-
cipe énoncé à l’article 79 du Règlement de 1978 n’exclut pas la possibilité
de joindre une exception au fond, et c’est précisément cette situation
qui est visée au paragraphe 6 de l’article 79. Certes, de telles situations
sont exceptionnelles et doivent rester le plus rares possible?*, mais il me
semble que la présente instance est éminemment de celles où, dans un
souci de justice, il importe de procéder de la sorte.

73. Point n’est besoin d’aller plus loin à ce stade. Les allégations formu-
lées sont suffisantes, à supposer que les faits dénoncés soient établis, pour

22 Benjamin N. Cardozo, The Growth of the Law, 1931, p. 20.

23 Rosenne, op. cit., p. 924-928.

24 Pour les affaires où il a déjà été fait appel à cette procédure en tout ou en partie, voir:
Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-
Unis d'Amérique), compétence et recevabilité, C.I.J. Recueil 1984, p. 425-426; Activités
militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d'Amérique), CII. Recueil 1986, p. 29-31; Elettronica Sicula S.p.A. (ELSI), CI.
Recueil 1989, p. 18; Questions d'interprétation et d'application de la convention de Mon-
tréal de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe libyenne
c. Etats-Unis d'Amérique), C.ILJ. Recueil 1998, p. 23; Questions d'interprétation et
d'application de la convention de Montréal de 1971 résultant de l'incident aérien de
Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni), C.I.J. Recueil 1998, p. 24; Fron-
tière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria), CLJ.
Recueil 1998, p. 57.

86
COMPETENCE PECHERIES (OP. DISS. WEERAMANTRY) 515

montrer qu'un différend pouvant faire l’objet d’un recours judiciaire rele-
vant de la compétence de la Cour pourrait bien exister entre les parties au
sujet de violations de normes fondamentales du droit international. A mon
avis, cette question ne saurait être considérée comme couverte par une
exception d’incompétence présentant un caractère exclusivement prélimi-
naire. Je crois que la Cour n’a d’autre choix, pour déterminer si elle est
compétente, que de passer à la phase suivante de la procédure.

(Signé) Christopher Gregory WEERAMANTRY.

87
